UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1680


JOSEPHINE FLORENCE OLWANDE;       STANLEY    J.   OMOLO;   JEREMY   T.
OMOLO; BELLA AKINYI OMOLO,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 7, 2011                 Decided:   January 26, 2011


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mary Ann Berlin, Baltimore, Maryland, for Petitioners.       Tony
West, Assistant Attorney General, Richard M. Evans, Assistant
Director, Virginia Lum, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Josephine Florence Olwande, a native and citizen of

Kenya,    petitions         for     review     of     an    order       of   the     Board    of

Immigration     Appeals          (“Board”)     dismissing         her     appeal     from    the

immigration judge’s order denying her applications for asylum,

withholding      of       removal      and   withholding          under      the    Convention

Against Torture (“CAT”).               We deny the petition for review.

            The       INA    authorizes        the    Attorney       General        to    confer

asylum on any refugee.                8 U.S.C. § 1158(a) (2006).               It defines a

refugee as a person unwilling or unable to return to her native

country    “because         of    persecution         or    a    well-founded        fear     of

persecution          on     account       of       race,        religion,      nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                          “Persecution involves the

infliction      or    threat      of    death,       torture,      or     injury     to    one’s

person or freedom, on account of one of the enumerated grounds.

. . .”     Qiao Hua Li v. Gonzales, 405 F.3d 171, 177 (4th Cir.

2005) (internal quotation marks and citations omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8     C.F.R.      §    1208.13(a)      (2010),       and      can   establish

refugee status based on past persecution in her native country

on account of a protected ground.                          8 C.F.R. § 1208.13(b)(1)

(2010).    “An applicant who demonstrates that he was the subject

                                               2
of past persecution is presumed to have a well-founded fear of

persecution.”       Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

              Without    regard      to   past           persecution,     an       alien    can

establish     a   well-founded       fear      of        persecution     on    a    protected

ground.       Id. at 187.        The well-founded fear standard contains

both a subjective and an objective component.                              The objective

element   requires      a     showing     of       specific,       concrete      facts     that

would lead a reasonable person in like circumstances to fear

persecution.        Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006).         “The subjective component can be met through

the    presentation      of    candid,      credible,            and   sincere      testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis    in    the    reality        of     the    circumstances       and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                     Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

              Credibility      findings            are    reviewed      for    substantial

evidence.      A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.        Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                        “Examples of specific and

cogent    reasons      include      inconsistent           statements,        contradictory

evidence,     and   inherently       improbable            testimony[.]”           Tewabe    v.

                                               3
Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citation omitted).                   However, an adverse credibility

claim     need     not    be   fatal    to     an   asylum      application    if    the

applicant can present independent evidence of past persecution.

Camara v. Ashcroft, 378 F.3d 361, 369-70 (4th Cir. 2004).

             A   determination         regarding    eligibility       for   asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                         INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                     Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                     8 U.S.C. § 1252(b)(4)(B)

(2006).      This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                          Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).            Furthermore, “[t]he agency decision that

an   alien    is    not    eligible      for     asylum    is    ‘conclusive    unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).                   When the Board agrees with

the immigration judge’s findings and reasoning and supplements

the immigration judge’s opinion, this court will review both

orders.    Niang     v.    Gonzales,     492 F.3d 505,   511   n.8   (4th    Cir.

2007).

                                             4
             Olwande   has       abandoned         any    challenge       to    the    adverse

credibility finding because she did not raise a challenge in her

brief.      See Ngarurih, 371 F.3d at 189 n.7 (failure to raise a

challenge in an opening brief results in abandonment of that

challenge); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6

(4th Cir. 1999) (same).                We conclude that substantial evidence

supports the finding that in light of the adverse credibility

finding,      Olwande’s          claim     of        past    persecution          was     not

sufficiently      corroborated           and    the      record    does    not    compel    a

different result regarding the denial of asylum or withholding

from removal. *

             Insofar as Olwande challenges the denial of the motion

for a continuance, we conclude there was no abuse of discretion.

See Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998) (stating

standard of review).         We also conclude that Olwande’s claim that

the   petition      must    be    remanded          to   adjudicate       the    children’s

independent asylum claims is without merit.

             Accordingly,         we   deny        the   petition    for       review.      We

dispense     with    oral        argument       because      the     facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          PETITION DENIED

      *
          Olwande does not challenge the denial of CAT relief.



                                               5